DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites "the fake 2D images" in line 1, which lacks sufficient antecedent basis.  Claim 1 recites a single fake 2D image, but not multiple fake 2D images.  Therefore, it is unclear to which images the recitation of claim 5 refers.
Claims 6 and 13 recite a formula, but none of the variables are defined in the claim.  Therefore, the scope of the formula is unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.

Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are neither computer components nor statutory processes. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized.  In contrast, a computer processor or a hardware controller comprised of circuitry would be considered statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. ("Background Augmentation Generative Adversarial Networks (BAGANs): Effective Data Generation Based on GAN-Augmented 3D Synthesizing"; hereinafter "Ma").
Regarding claim 1, Ma discloses A controller for generating 2D images ("generate guaranteed labeled vision data," pg. 3, para. 6), the controller configured to: receive a 3D design image; generate, via a 3D rendering engine, a fake 2D image based on the 3D design image and one or more 3D image parameters ("foreground images (rendering from ; generate, via a realistic image generator of a Generative Adversarial Network (“GAN”), a realistic 2D image based on the fake 2D image and one or more image features ("Background augmentation generative adversarial networks (BAGANs) are aimed at providing background images (denoted as xback and xback = G(z)) according to the foreground images (denoted as xsyn)," pg. 8, para. 3); evaluate, via a discriminator of the GAN, a realism value of the realistic 2D image based on one or more real 2D images ("The discriminator D would discriminate that background images xback or the final images xfinal = xback + xsyn was a real sample," pg. 8, para. 3); and update the realistic image generator based on the realism value of the realistic 2D image ("It urges the generator and discriminator to achieve a harmonious balance so that the generator could generate natural samples," pg. 7, sec. 3.2.2, para. 2).
Regarding claim 8, Ma discloses wherein one of the 3D image parameters is either an object orientation, an object color, or an illumination value ("a 3D–2D rendering process was introduced … we used a pipeline that generated multiple annotations images … based on pose annotations," pg. 5, sec. 3.1, para. 3).
Regarding claim 9, Ma discloses wherein one of the image features is either an image illumination value, an obstruction image, or a background image ("Background augmentation generative adversarial networks (BAGANs) are aimed at providing background images (denoted as xback and xback = G(z)) according to the foreground images (denoted as xsyn)," pg. 8, para. 3).
Regarding claim 11, Ma discloses wherein the one or more real 2D images comprise one or more photographs ("the discriminator can identify whether an image is generated by the generator or from real samples," pg. 7, sec. 3.2.2, para. 2; in this context, a "real" sample means a real image/photograph, as opposed to a computer-generated image/photograph).
Regarding claim 12, it is rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claim 14, Ma discloses wherein one of the 3D image parameters is object orientation ("a 3D–2D rendering process was introduced … we used a pipeline that generated multiple annotations images … based on pose annotations," pg. 5, sec. 3.1, para. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Mustikovela et al. (US 2021/0150757; hereinafter "Mustikovela").
Regarding claim 2, Ma does not disclose evaluate, via a discriminator, a detected orientation of the realistic 2D image.
In the same art of Generative Adversarial Networks, Mustikovela teaches evaluate, via a discriminator, a detected orientation of the realistic 2D image ("discriminator 510 [of Fig. 5] receives generated image 508 and produces a predicted viewpoint," para. 97).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mustikovela to Ma.  The motivation would have been "Amounts of memory, time, and/or computing resources used to train neural networks can be improved" (Mustikovela, para. 2).
Regarding claim 3, the combination of Ma and Mustikovela renders obvious update the realistic image generator based on the detected orientation (e.g. Fig. 6 of Mustikovela 
Regarding claim 4, the combination of Ma and Mustikovela renders obvious generate, via a classifier, an orientation classification based on the detected orientation ("discriminator 106 [of Fig. 1] is trained to identify an orientation of an object … discriminator 106 is a classifier within one or more neural networks," Mustikovela, para. 69; see claim 2 for motivation to combine).
Regarding claim 5, the combination of Ma and Mustikovela renders obvious wherein the fake 2D images are generated further based on the orientation classification ("generated multiple annotations images … based on pose annotations from the ObjectNet3D dataset," Ma, pg. 5, sec. 3.1, para. 3; Ma, Fig. 4 illustrates pose annotations feeding into the rendering pipeline; also, Fig. 4 of Mustikovela illustrates generating fake images further based on the result of the orientation classification 406 from the Discriminator 404).
Regarding claim 15, it is rejected using the same citations and rationales set forth in the rejections of claims 2 and 3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Chakravarty et al. (US 2021/0229680; hereinafter "Chakravarty").
Regarding claim 7, Ma does not disclose wherein the 3D design image is a 3D Computer Aided Design (“CAD”) file.
In the same art of generative adversarial networks, Chakravarty discloses rendering a 3D design image, wherein the 3D design image is a 3D Computer Aided Design (“CAD”) file ("A first step in generating a labeled color video image for use in training a deep neural network is to determine six degree of freedom (DoF) data for objects in the color video image. Six DoF data can be generated based on computer aided design (CAD) data … CAD vehicle 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chakravarty to Ma.  The motivation would have been to increase efficiency and lower cost by using known, off-the-shelf 3D modeling technology.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma.
Regarding claim 10, Ma does not specifically disclose wherein the 3D design image comprises a 3D lightbulb design.
The Examiner takes Official Notice that 3D lightbulb designs were well known and understood before the effective filing date of the claimed invention, and it would have been obvious to employ a 3D lightbulb design in Ma in order to increase the flexibility of the system by allowing for 3D designs of any user-specified objects.  Furthermore, Ma illustrates the use of many different types of 3D objects in the disclosed system, including food items (e.g. Fig. 1), wildlife (e.g. Fig. 8), furniture (e.g. Fig. 9), and automobiles (e.g. Fig. 10), to name just a few.  These illustrations show that the system of Ma would work on any user-specified 3D object, including a lightbulb.

Allowable Subject Matter
Claims 6 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The known prior art does not teach or render obvious the specific, claimed formula in the context of the parent claims, including all of the interconnected features of the parent claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lin et al. (US 10,916,050), Tripathi et al. (US 10,909,349), and Cinnamon et al. (US 2019/0057520) disclose rendering 2D images from 3D models and using a GAN (including a discriminator) to make the rendered images appear more realistic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611